       Case 1:19-cv-00172-CRK Document 71        Filed 04/13/21     Page 1 of 11




                                   Slip Op. 21-40

          UNITED STATES COURT OF INTERNATIONAL TRADE


 NOVOLIPETSK STEEL PUBLIC JOINT
 STOCK COMPANY and NOVEX
 TRADING (SWISS) SA,

        Plaintiffs,

 v.
                                                 Before: Claire R. Kelly, Judge
 UNITED STATES,
                                                 Court No. 19-00172
        Defendant,

 and

 NUCOR CORPORATION,

        Defendant-Intervenor.


                             OPINION AND ORDER

[Denying Plaintiffs’ motion to alter and amend or reconsider.]

                                                                  Dated: April 13, 2021

Valerie Ellis, Curtis, Mallet-Prevost, Colt & Mosle LLP, of Washington, D.C., for
plaintiffs Novolipetsk Steel Public Joint Stock Company and NOVEX Trading (Swiss)
SA. Also on the briefs was Daniel L. Porter.

Kelly A. Krystyniak, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, D.C., for defendant. Also on the brief
were Brian M. Boynton, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Tara K. Hogan, Assistant Director. Of counsel was Daniel J. Calhoun
Trial Attorney, Attorney, Office of the Chief Counsel for Trade Enforcement and
Compliance, U.S. Department of Commerce, of Washington, D.C.

Alan H. Price, Wiley Rein, LLP, of Washington, D.C., for defendant-intervenor Nucor
Corporation. Also on the brief were Cynthia C. Galvez, Christopher B. Weld, and
Jeffrey O. Frank.
       Case 1:19-cv-00172-CRK Document 71          Filed 04/13/21   Page 2 of 11




Court No. 19-00172                                                               Page 2

      Kelly, Judge: Pursuant to U.S. Court of International Trade (“USCIT”) Rules

52(b), 54(b), 60, or in the alternative, 59(e), Plaintiffs Novolipetsk Steel Public Joint

Stock Company (“NLMK”) and NOVEX Trading (Swiss) SA’s (“NOVEX”) (collectively,

“Plaintiffs”) move for the court to alter and amend Novolipetsk Steel Pub. Joint Stock

Co. v. United States, 44 CIT __, 483 F. Supp. 3d 1281 (2020) (“Novolipetsk”). See

Mot. to Alter & Amend Slip Op. 20-170 & Mot. to Stay Judgment, Dec. 30, 2020, ECF

No. 58 (“Pls.’ Mot.”). 1   Defendant and Defendant-Intervenor Nucor Corporation

(“Nucor”) oppose. See Def.’s Resp. Opp’n [Pls.’ Mot.], Feb. 3, 2021, ECF No. 61 (“Def.’s

Resp.”); Def.-Intervenor [Nucor’s] Opp’n [Pls.’ Mot.], Feb. 3, 2021, ECF No. 62

(“Nucor’s Resp.”). For the following reasons, the court denies Plaintiffs’ motion.

                                   BACKGROUND

      The court presumes familiarity with the facts of this case as set out in its

previous opinion sustaining the U.S. Department of Commerce’s (“Commerce”) final

determination in the 2016–2017 administrative review of the antidumping duty

(“ADD”) order on certain hot-rolled flat rolled carbon-quality steel products (“HRC”)

from the Russian Federation (“Russia”), and only sets forth facts relevant to

disposition of this motion. See Novolipetsk, 44 CIT at __, 483 F. Supp. 3d at 1284–

85; see also [HRC] from [Russia], 84 Fed. Reg. 38,948 (Dep’t Commerce Aug. 8, 2019)

(final results and rescission of [ADD] admin. review; 2016–2017) (“Final Results”)




1Pin citations to Plaintiffs’ motion reference the document’s external pagination, with
page one being the proposed order, as the document is not paginated.
       Case 1:19-cv-00172-CRK Document 71         Filed 04/13/21   Page 3 of 11




Court No. 19-00172                                                             Page 3

and accompanying Issues & Decision Memo. for the [Final Results], A-821-809, (Aug.

2, 2019), ECF No. 21-5 (“Final Decision Memo”). In Novolipetsk, Plaintiffs challenged

Commerce’s final determination that NLMK’s single U.S. sale of subject HRC was

not bona-fide, as well as Commerce’s resultant decision to rescind the 2016–2017

administrative review, as contrary to law and unsupported by substantial evidence.

44 CIT at __, 483 F. Supp. 3d at 1283–85; see also Compl., Sept. 9, 2019, ECF No. 6;

Summons, Sept. 9, 2019, ECF No. 1.

      On November 30, 2020, the court sustained Commerce’s final determination.

See generally Novolipetsk, 44 CIT __, 483 F. Supp. 3d 1281; see also Judgment, Nov.

30, 2020, ECF No. 52. The court held that it is reasonable for Commerce to interpret

the statute as authorizing it to disregard transactions that it determines are not bona

fide sales in an administrative review, Novolipetsk, 44 CIT at __, 483 F. Supp. 3d at

1286–88, and that Commerce reasonably exercised its discretion to examine the bona

fides of NLMK’s sale of subject HRC. Id. at __, 483 F. Supp. 3d at 1288–89. Moreover,

the court held that Commerce’s determination that NLMK’s entry is not a bona fide

sale was supported by substantial evidence. Id. at __, 483 F. Supp. 3d at 1289–93.

Thus, the court sustained Commerce’s decision to rescind the 2016–2017

administrative review and explained that the 184.56 percent all-others rate continues

to apply to NLMK as a function of their failure to make a bona fide sale. Id. at __,

483 F. Supp. 3d at 1293–94.
       Case 1:19-cv-00172-CRK Document 71          Filed 04/13/21   Page 4 of 11




Court No. 19-00172                                                               Page 4

      On December 30, 2020, Plaintiffs moved to alter and amend Novolipetsk and

for a stay of judgment. See generally Pls.’ Mot. On January 29, 2021, Plaintiffs filed

a notice of appeal of the court’s judgment and order in Novolipetsk to the Court of

Appeals for the Federal Circuit (“Court of Appeals”). Notice of Appeal, Jan. 29, 2021,

ECF No. 60. Defendant and Defendant-Intervenor Nucor replied to Plaintiffs’ motion

on February 3, 2021. See generally Def.’s Resp.; Nucor’s Resp. On February 4, 2021,

the Court of Appeals issued an order deactivating the appeal in light of the pending

motion, stating that the appeal would be reactivated upon final disposition of

Plaintiffs’ motion. See Court of Appeals’ Order, Feb. 4, 2021, ECF No. 64; see also

Court of Appeals’ Letter, Feb. 4, 2021, ECF No. 65. On March 1, 2021, after being

granted a brief extension of time, Plaintiffs filed a reply in support of their motion to

alter and amend. See [Pls.’] Reply Br. Supp. [Pls.’ Mot.], Mar. 1, 2021, ECF No. 68

(“Pls.’ Reply Br.”); see also Order, Feb. 23, 2021, ECF No. 67.

      Plaintiffs assert that Counts I and V are relevant to consideration of their

motion. See Pls.’ Mot. at 3. Count I of Plaintiffs’ complaint states “Commerce’s

refusal to complete an administrative review and calculate an accurate assessment

and deposit rate for the sale under review is not in accordance with the law.” Compl.

at 4–5 (Count I). Count V of Plaintiffs’ complaint states “Commerce’s assessment of

NLMK’s entry during the [period of review] at an AFA rate of 184.56 percent is not

supported by substantial evidence and not in accordance with law.” Id. at 8 (Count

V).
       Case 1:19-cv-00172-CRK Document 71          Filed 04/13/21   Page 5 of 11




Court No. 19-00172                                                              Page 5

                JURISDICTION AND STANDARD OF REVIEW

      The court has jurisdiction pursuant to section 516A(a)(2)(B)(iii) of the Tariff

Act of 1930, as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2018) 2 and 28 U.S.C.

§ 1581(c) (2018), which grant the court authority to review actions contesting the final

determination in an administrative review of an ADD order.

      As a threshold matter, Plaintiffs invoke USCIT Rules 54(b), 59(e), and 60,

claiming that “fewer than all[ ] claims” were litigated and that amending the

judgment would prevent manifest injustice or correct the court’s “oversight or

omission.”   See Pls.’ Reply Br. at 2. Entertaining Plaintiffs’ construction of their

motion when setting forth the applicable standard of review would require the court

to accept the premise that Novolipetsk did not adjudicate all of Plaintiffs’ claims. The

court does not accept that premise. For the reasons set forth below, the court finds

that the arguments underlying Plaintiffs’ motion fail to articulate a reason to

question the validity of the court’s judgment based on any of the cited rules. Since

Plaintiffs’ arguments lack merit either way, for purposes of discussion, the court

considers Plaintiffs’ arguments in support of their premise and also examines

Plaintiffs’ motion as a request for reconsideration under USCIT Rule 59.




2 Further citations to the Tariff Act of 1930, as amended, are to the relevant
provisions of Title 19 of the U.S. Code, 2018 edition.
       Case 1:19-cv-00172-CRK Document 71          Filed 04/13/21   Page 6 of 11




Court No. 19-00172                                                              Page 6

      A motion for reconsideration rests within the sound discretion of the court.

Yuba Natural Res., Inc. v. United States, 904 F.2d 1577, 1583 (Fed. Cir. 1990). The

court will grant such a motion “to address a fundamental or significant flaw in the

original proceeding.” USEC, Inc. v. United States, 25 CIT 229, 230, 138 F. Supp. 2d

1335, 1336–37 (2001) (citations omitted).

                                    DISCUSSION

      Plaintiffs argue that the court’s opinion does not address Count I in full

“because it does not speak to Commerce’s statutory obligation to determine

assessment rates.” Pls.’ Mot. at 5. According to Plaintiffs, “Commerce’s bona fides

findings do not relieve the agency of its statutory obligation to determine the actual

margin of dumping for each entry and to calculate an importer-specific assessment

rate,” and the court’s opinion only “speaks to the rate approximating the exporter’s

selling practices—the cash deposit rate.” Id. Moreover, Plaintiffs submit that the

court’s opinion fails to address Count V of their complaint entirely because it does not

speak to “whether imposition of an adverse facts available assessment rate is in

accordance with law or . . . whether assessment at a 184.56% rate is supported by

substantial evidence.” Id. at 6. Defendant and Defendant-Intervenor counter that

the court’s holding that Commerce has authority to find that a U.S. sale is not bona

fide, and to subsequently rescind the administrative review where there are no bona

fide sales upon which to calculate a dumping margin, fully addresses Count I. See

Def.’s Resp. at 3–4; Nucor’s Resp. at 3–4. With respect to Count V, Defendant and
       Case 1:19-cv-00172-CRK Document 71          Filed 04/13/21   Page 7 of 11




Court No. 19-00172                                                                 Page 7

Defendant-Intervenor submit that the court’s observation that the 184.56% rate went

unchallenged and continues to apply in the absence of a bona-fide U.S. sale addresses

Plaintiffs’ claim as to whether assessment at a 184.56% all-others rate is reasonable.

See Def.’s Resp. at 5; Nucor’s Resp. at 3–4. Defendant and Defendant-Intervenor add

that the court is under no obligation to explicitly address every aspect of an argument

raised by a party. See Def.’s Resp. at 3; Nucor’s Resp. at 4 (citation omitted).

      Plaintiffs’ invocation of USCIT Rules 54(b), 59(e), and 60 in moving for

adjudication of all claims, and seeking to prevent manifest injustice or correct the

court’s oversight or omission, is a veiled attempt to re-litigate issues already

addressed in Novolipetsk.      First, Novolipetsk’s ruling that Commerce lawfully

rescinded the review adjudicates Count I, which challenges Commerce’s refusal to

complete the administrative review and calculate an accurate assessment and deposit

rate for the sale under review. Compare Compl. at 4–5 (Count I), with Novolipetsk,

44 CIT at __, 483 F. Supp. 3d at 1286–94. Plaintiffs characterize Novolipetsk as

speaking to the cash deposit rate, as opposed to the assessment rate, see Pls.’ Mot. at

5, but nowhere does the court purport to limit the scope of its ruling to calculation of

either rate. See generally, 44 CIT __, 483 F. Supp. 3d 1281. Rather, Novolipetsk

speaks to Commerce’s ability to rescind a review where there are no bona fide sales

upon which to calculate an accurate dumping margin, which, as Plaintiffs themselves
       Case 1:19-cv-00172-CRK Document 71         Filed 04/13/21   Page 8 of 11




Court No. 19-00172                                                              Page 8

appear to acknowledge, see Pls. Mot. at 5, 3 would serve the basis for determining

company-specific assessment and cash deposit rates. See, e.g., Novolipetsk, 44 CIT

at __, 483 F. Supp. 3d at 1288–89. Second, Novolipetsk addresses Count V, which

challenges Commerce’s assessment of NLMK’s entry during the period of review at a

rate of 184.56 percent, by ruling that Commerce’s rescission was lawful and

explaining that Commerce’s assessment of NLMK’s entry at a rate of 184.56 percent

is a function of NLMK’s failure to make a bona-fide sale. See 44 CIT at __, 483 F.

Supp. 3d at 1293–94. Insofar as Plaintiffs believe that Commerce has an independent


3 Plaintiffs argue that Commerce has a statutory obligation to calculate the actual
dumping margin for each entry and to calculate an importer-specific assessment rate.
See Pls.’ Mot. at 5 (citation omitted). The court’s ruling that Commerce need not rely
on sales that it finds are not bona fide to calculate a dumping margin addresses the
argument. Plaintiffs state that “[i]f it is the Court’s ruling that an importer does not
have the ability or legal right to ‘take steps to eliminate dumping’ independent from
the rights of the exporter . . . the Opinion should make that clear.” Pls.’ Reply Br. at
5 (citing Pls.’ Opening Br. Supp. 56.2 Mot. J. Agency R. Confidential Version at 48,
Feb. 13, 2020, ECF No. 26-1). To the extent that Plaintiffs are trying to suggest that
they asserted such sweeping and independent statutory claims on behalf NOVEX,
see, e.g., Pls.’ Reply Br. at 2–3 & n.1 (asserting that Commerce has a statutory
obligation to calculate an assessment rate applicable to the importer that is separate
and apart from its obligation to calculate a cash deposit applicable to the exporter,
and noting that NOVEX is a separate legal entity that has separate rights under the
statute), that suggestion is plainly unsupported by the filings in this case. Neither
Counts I nor V mention NOVEX, and mentions of an importer-specific assessment
rate in Plaintiffs’ opening brief are made in service of Plaintiffs’ argument that
Commerce acted unlawfully by rescinding its review of NLMK. Novolipetsk squarely
answers the question of whether Commerce lawfully rescinded the administrative
review of NLMK. The answer is yes. But for the sake of clarifying the matter for
Plaintiffs, see Pls.’ Reply Br. at 5, any arguments asserted by Plaintiffs seeking to
vindicate “separate rights” on behalf of NOVEX were perfunctory at best and thus
waived. See id. at 3 n.1; see also Home Prods. Int’l, Inc. v. United States, 36 CIT 665,
673, 837 F. Supp. 2d 1294, 1301 (2012) (citations omitted).
       Case 1:19-cv-00172-CRK Document 71         Filed 04/13/21   Page 9 of 11




Court No. 19-00172                                                             Page 9

statutory obligation to calculate a company-specific assessment rate even in the

absence of any bona-fide U.S. sales, that argument is contemplated and debunked by

this court’s ruling that Commerce had statutory authority to rescind the review.

Moreover, Plaintiffs are incorrect to argue that an AFA rate was applied to Plaintiffs.

As stated in the court’s opinion:

      Plaintiffs argue that Commerce’s decision to rescind the administrative
      review impermissibly applies AFA to a cooperative respondent. See Pls.’
      Br. at 52–55. Plaintiffs argument fails because Commerce is simply not
      applying facts available. See Final Decision Memo at 18. Commerce
      uses facts available to address a gap in the record evidence when
      calculating a dumping margin for an exporter or producer. 19 U.S.C.
      § 1677e(a). Here, Commerce is rescinding the review, and declining to
      calculate a new dumping margin for NLMK. See Final Decision Memo
      at 17–18. The consequence is that the 184.56 percent rate continues to
      apply.

Novolipetsk, 44 CIT at __, 483 F. Supp. 3d at 1293–94.         Contrary to Plaintiffs’

contentions, the opportunity to challenge the reasonableness of the all-others rate

has passed. Compare Pls.’ Mot. at 6–9, with Novolipetsk Steel Pub. Joint Stock Co.

v. United States, 44 CIT __, 456 F. Supp. 3d 1300 (2020). 4

      Plaintiffs also fail to persuade that the court should grant relief even if their

motion is construed as seeking reconsideration.      “[A] motion for reconsideration

serves as ‘a mechanism to correct a significant flaw in the original judgment’ by




4 NLMK states that “[i]n the alternative, the Court has the power to grant relief from
its judgement issued in 19-194.” Pls.’ Mot. at 9 n.4 (citing Novolipetsk Steel Pub.
Joint Stock Co., 44 CIT __, 456 F. Supp. 3d 1300). If Plaintiffs seek to contest the
ruling in Novolipetsk Steel Pub. Joint Stock Co., the proper course of action would
have been to file an appeal to the Court of Appeals.
      Case 1:19-cv-00172-CRK Document 71          Filed 04/13/21   Page 10 of 11




Court No. 19-00172                                                            Page 10

directing the court to review material points of law or fact previously overlooked[.]”

RHI Refractories Liaoning Co. v. United States, 35 CIT 130, 131, 752 F. Supp. 2d

1377, 1380 (2011) (quoting United States v. UPS Customhouse Brokerage, Inc., 34

CIT 745, 748, 714 F. Supp. 2d 1296, 1301 (2010)). However, “a court should not

disturb its prior decision unless it is ‘manifestly erroneous.’” Marvin Furniture

(Shanghai) Co. v. United States, 37 CIT 65, 66, 899 F. Supp. 2d 1352, 1353 (2013)

(citation omitted). Grounds for finding a prior decision to be “manifestly erroneous”

include “an intervening change in the controlling law, the availability of new

evidence, the need to correct a clear factual or legal error, or the need to prevent

manifest injustice.” Ford Motor Co. v. United States, 30 CIT 1587, 1588 (2006). A

motion for reconsideration, however, is not an opportunity for the losing party “to re-

litigate the case or present arguments it previously raised.” Totes-Isotoner Corp. v.

United States, 32 CIT 1172, 1173, 580 F. Supp. 2d 1371, 1374 (2008).

      Plaintiffs fail to present a clear factual or legal error that warrants disturbing

the finality of the court’s judgment. To the extent that Plaintiffs believe that the

rationale underlying this court’s ruling—i.e., it is reasonable for Commerce to take

steps to ensure that it is calculating a dumping margin that approximates an

exporter’s selling practices—is inapposite with respect to calculation of a company-

specific assessment rate, that position is simply a disagreement with the court’s
      Case 1:19-cv-00172-CRK Document 71          Filed 04/13/21   Page 11 of 11




Court No. 19-00172                                                              Page 11

reasoning, which is insufficient to warrant reconsideration or amendment. Compare

Pls.’ Mot. at 5–6, with Novolipetsk, 44 CIT at __, 483 F. Supp. 3d at 1287. 5

                                   CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Plaintiffs’ motion to alter, amend or reconsider is denied.


                                                      /s/ Claire R. Kelly
                                                     Claire R. Kelly, Judge


Dated:       April 13, 2021
             New York, New York




5Plaintiffs’ arguments that Commerce is required to determine accurate assessment
rates under 19 U.S.C. §§ 1673f(b), 1677m(e), and 1675, see Pls.’ Mot. at 5–6, are
addressed by Novolipetsk’s holding that statute is capacious enough to accommodate
Commerce’s authority to examine the bona fides of U.S. sales and to rescind a review
where there are no bona fide sales upon which to calculate a dumping margin. 44
CIT at __, 483 F. Supp. 3d at 1286–88.
